Citation Nr: 0915696	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-36 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for the service-connected hypertension.  

2.  Entitlement to an increased rating in excess of 10 
percent for the service-connected scar of the right eyelid.   

3.  Entitlement to service connection for the claimed 
residuals of a heart attack.  

4.  Entitlement to service connection for the claimed 
residuals of stroke with brain damage. 

5.  Entitlement to service connection for diabetes mellitus 
claimed as secondary to service-connected hypertension.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 to 
September 1975 and September 1976 to September 1983.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO rating decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected hypertension currently is shown to 
be productive of a disability picture that more nearly 
approximates that of the Veteran's diastolic blood pressure 
readings being predominantly 110 mm or more.  

3.  The service-connected scar of the right eyelid currently 
is not shown to be manifested by visible or palpable tissue 
loss, either gross distortion or asymmetry of one feature or 
paired set of features or two or more characteristics of 
disfigurement.  

4.  The Veteran currently is not to have residual disablement 
due to a claimed heart attack or a stroke with resulting 
brain damage.  

5.  The Veteran is not shown to have manifested complaints or 
findings of diabetes mellitus in service or for many years 
thereafter.  

6.  The Veteran is not shown to have served in the Republic 
of Vietnam during the Vietnam era.  

7.  The currently demonstrate diabetes mellitus is not shown 
to be due to documented herbicide exposure or any other event 
or incident of the Veteran's period of active service; nor is 
it shown to have been caused or aggravated by the service-
connected hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating of 
20 percent, but not higher, for the service-connected 
hypertension are met.  38 U.S.C.A. §§ 1110, 5103, 5103A , 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.104 
including Diagnostic Code 7101 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected scar of the right eyelid have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.7, 4.118 including Diagnostic Code 7800 (2008).  

3.  The Veteran does not have a disability as the residual of 
a heart attack due to disease or injury that was incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  

4.  The Veteran does not have a disability as the residual of 
a stroke with brain damage due to disease or injury that was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  

5.  The Veteran's diabetes mellitus is not proximately due to 
or the result of the service-connected hypertension; nor may 
it be presumed to be the Agent Orange exposure.  38 U.S.C.A. 
§§  1101, 1131, 5103, 5103A, 5107 (West 2002);  38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In September 2004, prior to the rating decision on appeal, 
the RO sent the Veteran a letter informing him of the 
elements needed to support a claim for a secondary service 
connection claim.  The letter also advised him that, in order 
to support a claim for a higher evaluation for a service-
connected disability, the evidence must show that the 
disability had become worse; the Veteran had an opportunity 
to respond prior to the issuance of the October 2005 rating 
decision.  

The Board notes that the September 2004 letter did not 
address the elements needed to support a claim of direct 
service connection; however, the Veteran was not prejudiced 
because throughout the appeal he submitted credible 
supporting evidence of a disease or injury that began in or 
was made worse during service, or that there was an event in 
service which caused injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease or event in service.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and has been afforded ample opportunity to 
submit such information and evidence.  

The September 2004 letter and an April 2005 letter also 
satisfied the statutory and regulatory requirement that VA 
notify a claimant, what evidence, if any, will be obtained by 
the claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The September 2004 and April 2005 letters advised the Veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO provided to the Veteran notice of what 
was required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
Veteran in March 2006.  There is accordingly no possibility 
of prejudice under the notice requirements of Dingess as 
regards a claim for increased rating.  

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the September 2004 and 
April 2005 VCAA letters were in substantial compliance with 
the first and fourth requirements of Vazquez-Flores to the 
extent that the Veteran was notified that he needed to submit 
evidence of worsening that could include specific medical and 
laboratory evidence, as well as lay evidence from other 
individuals who could describe from their knowledge and 
personal observations in what manner his disabilities had 
worsened.  

The Board is aware that the September 2004 and April 2005 
VCAA letters did not provide the type of notification set 
forth in the second and third requirements of Vazquez-Flores.  
However, the June 2005 VA examination involved studies that 
paralleled the relevant diagnostic criteria.  

These studies, as well as the Veteran's access to his VA 
examination reports (indicated in his representative's April 
2009 statement, as the claims file had been reviewed by the 
representative), reflect that a reasonable person could have 
been expected to understand in this case what was needed to 
substantiate the claim.  

Moreover, as the Veteran discussed his service-connected 
disabilities in terms of relevant symptomatology and 
described the functional effects of his disabilities on his 
everyday life in support of his claims during his 
examination, the Board is satisfied that he had actual 
knowledge of what was necessary to substantiate the claims.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

For these reasons, the Board finds that any notice errors are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication that any 
additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded a VA examination in June 2005.  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II.  Analysis

I. Increased Rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 


Service-connected Hypertension

The October 2005 RO rating decision continued the 10 percent 
rating assigned for the service-connected hypertension.  

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  For purposes of rating under this section, the 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  

Effective on January 12, 1998, the rating criteria for 
Diagnostic Code 7101 have been as follows.  A rating of 10 
percent requires diastolic blood pressure predominantly 100mm 
or more, or systolic blood pressure predominantly 160mm or 
more, or minimum evaluation for an individual with a history 
of diastolic blood pressure predominantly 100mm or more or 
who requires continuous medication for control.  

A rating of 20 percent requires diastolic blood pressure 
predominantly 110mm or more, or systolic blood pressure 
predominantly 200 mm or more.  

A rating of 40 percent requires diastolic pressure 
predominantly 120mm or more.  A rating of 60 percent requires 
diastolic blood pressure predominantly 130mm or more. 
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  

At the Veteran's June 2005 VA examination, he reported taking 
medication for his blood pressure that was gradually 
worsening.  He was not aware of any organ damage or any 
symptoms related to his hypertension.  He added the another 
medication had been added in March of the year.  

On examination, his blood pressure on the right arm was 
170/112, 170/112, "170/14," and "170/12," and on his left 
arm it was 174/112.  He was advised by the examiner to 
contact his treating doctor immediately.  

In connection with his follow up treatment with VA in October 
2005, his blood pressure was recorded as 139/83.  The VA 
treatment records show that he was seen in September 2006 
when his recorded blood pressure readings were 130/80 and 
124/90.  The examiner noted that his blood pressure was 
usually adequately controlled and that a change in medication 
was not indicated.  He was counseled about his diet and 
weight control and sodium usage.  

Here, the Board finds that the service-connected hypertension 
previously had been shown to have been adequately controlled 
with the use of medication.  However, when examined by VA is 
June 2005, he exhibited readings that met the criteria for a 
20 percent rating.  His diastolic blood pressure readings 
apparently were all above 110mm along with systolic readings 
of 170mm or slightly higher.  

While a few subsequent readings were noted to be somewhat 
lower, the Veteran's treating doctor stated that the 
hypertension was "usually adequately" controlled with 
medication.  

Given the Veteran's assertions of worsening hypertension and 
the recorded readings noted since the VA examination in June 
2005, the Board finds that the service-connected hypertension 
is now productive of increased disablement in terms of the 
rating criteria that more nearly resembles that of his 
diastolic readings being predominantly 110mm or higher.  

However, there is no evidence that he meets the criteria for 
the next higher rating of 40 percent since there is no 
evidence of diastolic pressure predominantly 120mm or more.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, given the insidious nature of the underlying 
disease process, the Board finds that an increased rating of 
20 percent, but not higher, for the service-connected 
hypertension is warranted in this case.  


Service-connected Scar of the Right Eyelid

The October 2005 RO rating decision continued the Veteran's 
10 percent disability rating for his service-connected scar 
of the right eyelid.  The Veteran was granted a 10 percent 
disability 38 C.F.R. § 4.118, Diagnostic Code 7800.  

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in 
length.

Scar is at least one-quarter inch (0.6 cm.) wide at 
the widest part.

Surface contour of scar is elevated or depressed on 
palpation.

Scar is adherent to underlying tissue.

Skin is hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).

Skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.).

Underlying soft tissue is missing in an area 
exceeding six square inches (39 sq. cm.).

Skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  

A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement, is rated as 30 percent disabling.  

A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement, is rated 50 percent disabling.  

A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement, is rated 80 percent disabling.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  

Note (3) provides that unretouched color photographs are to 
be taken into consideration when rating under these criteria.  
38 C.F.R. § 4.118.  

At the Veteran's June 2005 VA examination, he was noted to 
have residual scarring over his eyelid and in the forehead 
area just above the eyebrow, the scar per se was 
asymptomatic.  There was also a scar on the very outer corner 
of his upper lid with an apparent retained foreign body; 
however, it was not painful.  

The scars were linear and slightly hyperpigmented and 
measured 1.5 x 3 cm, there was also area just above the right 
eye brow that measured 4.5 X 6 cm and had stippled scars that 
were well healed and hypopigmented   

The scars were of normal texture and there was no adherence, 
atrophy, ulceration, breakdown, elevation, depression, 
underlying soft tissue, damage, inflammation, edema, or 
keloid.  The skin adjacent to the scars was not indurated or 
inflexible.  

On this record, he Board finds that the service-connected 
scarring in the area of the right eyelid clearly is not shown 
to be manifested by visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features or with two.  

While slight hyperpigmentation and mild hypopigmentation were 
noted on the most recent examination, this did not involve an 
area of six square inches or greater.  

Thus, the Board finds that the VA examination did not 
identify manifestations that would be consistent with the 
Veteran currently having two or three characteristics of 
disfigurement.  

Therefore, on this record, an increased rating in excess of 
10 percent for the service-connected scar on the right eyelid 
is not warranted.  


II. Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Service connection for residuals of a heart attack and stroke 
with brain damage 

The Veteran asserts that he suffered both a heart attack and 
stroke with resulting brain damage.  

At the June 2005 VA examination, the Veteran noted that, in 
July 2004, he presented for evaluation of his chest pain and 
underwent a Persantine thallium.  

In January 2005, the Veteran reportedly had a repeat thallium 
test, which took into account the prior test, and suggested 
that the Veteran had no findings compatible with myocardial 
infarction or ischemic heart disease.  The prior abnormality 
noted was felt to be due to a technical factor and not 
related to ischemic heart disease.  

It was also noted that the Veteran had a normal chest x-ray 
in December 2003, and the final conclusion was that the 
Veteran had atypical chest pain.  He also reported having a 
peristernal pins and needle sensation that could be related 
to stressful activities, such as lifting, carrying, or stair 
climbing; however, it developed after the activity.  

However, the VA examiner diagnosed the Veteran with atypical 
chest pain without evidence of heart disease at the present 
time and abnormal myocardial perfusion imaging.  

After a careful review of the evidence, the Board finds no 
medical or competent evidence to support the Veteran's lay 
assertions about having had either a heart attack or a stroke 
with brain damage.  

Therefore, without competent evidence of currently disability 
related to either claimed event, the claim of service 
connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

The existence of current disability must be shown by 
competent medical evidence.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Chelte v. Brown, 10 Vet. 
App. 268 (1997).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Service connection for Diabetes Mellitus

The Veteran asserts that his diabetes mellitus is secondary 
to his service-connected hypertension.  

Service connection may also be granted for a disability found 
to be proximately due to, or the result of, a service-
connected disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  

Generally, when a Veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.   Wallin, 
supra.  

At the June 2005 VA examination, the Veteran was noted to 
have been diagnosed with hypertension about 10 years earlier 
and with diabetes mellitus in 2000, when he was found to have 
an elevated blood sugar of 210.  

Significantly, the VA examiner diagnosed him with diabetes 
mellitus unrelated to hypertension.  He stated that he was 
not aware of any medical literature that concluded that 
hypertension could worsen or cause diabetes.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  Based on the VA physician's opinion, 
which is uncontroverted by any other medical opinion of 
record, the Board finds that there is no nexus between the 
Veteran's service-connected hypertension and the Veteran's 
diabetes mellitus.  

In addition, the Board has considered the lay statements of 
the Veteran, asserting that his diabetes mellitus is due to 
his service-connected hypertension.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  However, a layperson is not considered capable 
of opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997).  

In addition, the Board notes that, in certain cases, 
hypertension can be service-connected on a presumptive basis 
under 38 C.F.R. § 3.307, 3.309.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to Agent 
Orange, unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during 
that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also 
VAOPGCPREC 7-93.  

Here, the Veteran did not perform active duty in the Republic 
of Vietnam during the Vietnam era.  Nor is it demonstrated 
that the Veteran developed hypertenion earlier than many 
years after service.  Therefore, on this record, the 
presumption of exposure to Agent Orange is not for 
application.  

Accordingly, given these facts and the lay assertions, the 
Board finds that service connection for diabetes mellitus, 
claimed as secondary to service-connected hypertension must 
be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine in this 
case.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  





ORDER

An increased rating of 20 percent for the service-connected 
hypertension is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.   

An increased rating in excess of 10 percent for the service-
connected scar of the right eyelid is denied. 

Service connection for the claimed residuals of a heart 
attack is denied.  

Service connection for the claimed residuals of a stroke with 
brain damage is denied.  

Service connection for diabetes mellitus secondary to 
service-connected hypertension is denied.  




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


